Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 12, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

  127660(93)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  JOYCE MCDOWELL, as Personal                                                                          Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  Representative of the estates of                                                                                    Justices
  BLAKE BROWN, JOYCE BROWN,
  and HRISTOPHER BROWN, deceased,
  and as Conservator for JONATHON FISH,
  JOANNE CAMPBELL, and JUANITA FISH,
               Plaintiff-Appellee,
                                                                    SC: 127660
  v                                                                 CoA: 246294
                                                                    Wayne CC: 00-030668-NO
  CITY OF DETROIT and the
  DETROIT HOUSING COMMISSION,
             Defendants-Appellants.
  _______________________________________

               On order of the Chief Justice, the motion by plaintiffs-appellees to adjourn
  the oral argument is GRANTED. The Clerk is directed to place this case on the
  November 2006 Session Calendar for oral argument and submission.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 12, 2006                  _________________________________________
                                                                               Clerk